Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step (f), line 3 therein, “like sputtering” constitutes a preferred embodiment that renders the metes and bounds of the claim uncertain and should be set forth in a separate dependent claim.  Also, claim 5 recites a “sputtering temperature” which would require some antecedent basis from claim 1 should “sputtering” be removed from claim 1 as it should.   
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al 2015/0336316 (see paragraphs 0007-0015, 0024, 0025, 0036-0041, 0044, 0045 and 0051) in view of Iwata et al 2012/0262646 (see the last four lines of paragraph 0244) and Nakamura et al 2013/0010366 (see 23 in Figs. 2-4; paragraphs 0064-0065).
en et al (see Fig. 2A) discloses the basic claimed method of manufacturing a microstructured optical component in an injection molding device with fixed (104) and movable (118) molds associated with fixed/stationary (102) and movable (106) structures, a pressure sensor (108) and a piezoelectric actuator (110, 112) with the instant steps of forming a mold cavity, injecting a molding material (134, see Fig. 2C) into the cavity from a side edge, sensing the pressure with the pressure sensor and sensing the temperature using a temperature sensor (114), wherein instant step e) is met except that the reference refers to the temperature of the solidified layer as being between the glass transition temperature and the melting temperature—ie, it does not explicitly refer to this temperature as being within a “crystallization temperature interval”.  Also, the primary reference does not disclose forming a reflective optical component by forming a reflective film on the microstructured surface using CVD or PVD.  Concerning the former issue, Iwata et al is applied to teach that a crystallization temperature of a polymer is known to be between the glass transition and melting temperatures.  Hence, based on the teaching of Iwata et al, it is submitted that the temperature of the solidified layer in Chen et al is in fact within a crystallization temperature range as claimed since such a range would be known from Iwata et al as falling between the glass transition temperature and the melting temperature of the polymer.  Concerning forming a reflective optical component, Nakamura et al discloses such by vapor depositing (ie, either CVD or PVD) an aluminum film on an injection molded microstructured substrate.  It certainly would have been obvious to one of ordinary skill in the art to modify the method of Chen et al by depositing a reflective film on the microstructured substrate dependent on the exact optical component desired.  It is submitted that the deposition –
3.Claims 2-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al 2015/0336316 (see paragraphs 0007-0015, 0024, 0025, 0036-0041, 0044, 0045 and 0051) in view of Iwata et al 2012/0262646 (see the last four lines of paragraph 0244) and Nakamura et al 2013/0010366 (see 23 in Figs. 2-4; paragraphs 0064-0065) and further in view of Nair et al 2014/0088285 (see paragraphs 0033, 0068 and 0073).
Chen et al, Iwata et al and Nakamura et al are applied for reasons of record as set forth in paragraph 2, supra, the references disclosing the basic claimed method lacking essentially a clear showing of the use of a LCP with the instant viscosity, melting temperature and crystallization temperature.  Nakamura et al discloses that such a resin is typically injection molded to form articles, the LCP having the instant viscosity (paragraph 0033) and temperatures of interest (see paragraphs 0033 and 0068).  It would have been obvious to one of ordinary skill in the art at the time of filing to have .  
4.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,155,332 in view of Iwata et al, Nakamura et al and Nair et al.  US Patent -332 sets forth substantially the instant method lacking essentially the aspects of the crystallization temperature, the formation of as reflective film on the optical element and the use of a liquid crystal polymer as the molding material.  Iwata et al, Nakamura et al and Nair et al are applied for reasons of record as set forth in paragraphs 2 and 3, supra, the references teaching these aspects.  It would have been obvious to one of ordinary skill in the art to modify the method as claimed in US Patent -332 as taught in Iwata et al, Nakamura et al and Nair et al to form the desired reflective, liquid crystal optical component.
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
       


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742